Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,3-8,10-12, and 14-21 are pending in the application.   Claims 1,12, and15 have been amended and claims 2,9, and13 have been canceled. Claims 4 and 19 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1,3,5-8,10-18,20 and 21 have been examined to the extent they read on the elected subject matter of record.


Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 



Maintained Rejections
	Applicant's arguments filed August 19, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1,3,5-8,10-13,14-18, 20 and 21 under 35 USC 103 as being obvious over  Herdt et al. (US PG Publication 20120148751 A1) in view of  Colurciello et al. (US 2015/0125502 A1)is maintained for the reasons set forth below. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,3,5-8,10-13,14-18, 20 and 21 are rejected under 35 USC 103 as being obvious over  Herdt et al. (US PG Publication 20120148751 A1) in view of  Colurciello et al. (US 2015/0125502 A1).


Applicant’s Invention

    Applicant claims a composition having biocidal properties comprising: a first biocide comprising a quaternary ammonium carbonate/quaternary ammonium bicarbonate wherein the quaternary ammonium carbonate is represented by the following formula:

    PNG
    media_image1.png
    129
    262
    media_image1.png
    Greyscale

wherein R1 is the same as R2 and R1 is a C1-C20 alkyl group; wherein the quaternary ammonium bicarbonate is represented by the following formula:

    PNG
    media_image2.png
    127
    266
    media_image2.png
    Greyscale

wherein R1 is the same as R2 and R1 is a C1-C2o alkyl group; a second biocide selected so as to synergistically operate in conjunction with the first biocide in order to kill or inhibit growth of a microorganism, wherein the microorganism comprises a bacterium, a fungi, a virus, a yeast, a spore, or a mycobacteria; the second biocide comprising a biguanide or salt thereof and wherein the second biocide is present in relation to the first biocide such that the ability of both biocides to kill or inhibit the growth of the microorganism is greater than if only one of the biocides were present at the same concentration of both biocides together; and at least one of an alkalinity builder or a complexing agent.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Herdt et al. teach an anti-microbial composition comprising: a quaternary ammonium compound; and a cationic biocide, wherein the amount of cationic biocide is less than 1to 10 in a ratio of cationic biocide to quaternary ammonium on an actives weight basis (claim 1 of Herdt et al., limitation of instant claims 1 and 11).  Said cationic biocide is polyhexmethylene biguanide (PHMB, claim 7 of Herdt et al., limitation of instant claims 3 and 18) and the composition comprises more than one quaternary ammonium compound (claim 9 of Herdt et al., limitation of instant claim 13).  Herdt et al. also teach an anti-microbial composition comprising: quaternary ammonium compound;  a cationic biocide, an amine oxide surfactant, and a chelant (claim 10 of Herdt et al.) wherein said chelant is EDTA (complexing agent of the instant claims, claim 14 of Herdt et al., limitation of instant claims 6 and 21).  Specifically, the  anti-microbial composition comprises from about 1:25% to about 50% wt. % of quaternary ammonium compound, from about 0.125% to about 8.0% of cationic biocide, from about 0.4% to about 12.8 wt. % of amine oxide surfactant, and from about 0.4% to about 12.8% chelant (claim 15 of Herdt et al., limitation of instant claims 12 and 13).  Herdt et al. teach  a method of disinfecting a surface comprising: Applying the  disinfectant solution to a surface cleaning, providing wet disinfection and applying a protective coating to the said surface the antimicrobial composition so that a film is formed on said surface that continues to reduce microbial contamination after general wear for an extended period of time wherein the film provides a 99% reduction of Pseudomonas aeruginosa and Staphylococcus aureus microorganisms (claims 24 and 25 of Herdt et al., limitation of instant claims 9,10, and 15).  Lastly, Herdt et al. teach a method of making the anti-microbial composition comprising: mixing a solution comprising: a quaternary ammonium compound;  a cationic biocide, an amine oxide surfactant, and a chelant (claim 30 of Herdt et al., limitation of instant claim 15).
     With regards to the limitation of instant claims 7,8,16, and 17 wherein Applicant claims that  the first biocide has a fractional inhibitory concentration in the composition against the microorganism and the second biocide also has a fractional inhibitory concentration in the composition against the microorganism and wherein the sum of the fractional inhibitory concentration of the first biocide and the fractional inhibitory concentration of the second biocide is less than 1 and 0.8, a composition that consists of the same components will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).  Further, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Herdt et al. is that Herdt et al. do not expressly teach the use of a  quaternary ammonium carbonate/quaternary ammonium bicarbonate (limitation of instant claims 1,12, and 15); the use of an alkalinity builder (limitations of instant claims 5 and 20); and a cosmetic or hygiene product comprising a base formulation and the preservative composition (limitation of instant claim 14).  However, Colurciello et al. discloses impregnated a wipe with a disinfectant composition (claim 22 o Colurciello et al. f ) comprising an antimicrobial biguanide, a quaternary ammonium compound, and a basic compound wherein the weight ratio of the biguanide to the quaternary ammonium compound is about 1:1.5 to 1:10 (i.e., weight ratio of quaternary ammonium compound to biguanide of 10:1 to 1.5:1) (claim 1) wherein the biguanide comprises polyhexamethylene biguanide (i.e., PHMB, a polybiguanide) the quaternary ammonium compound comprises a combination of alkyl dimethyl benzyl ammonium chloride and dialkyl dimethyl ammonium chloride (i.e., halide salts) and the basic compound comprises a monoethanolamine (i.e., a pH builder) (claim 8 of Colurciello et al.) wherein the pH of the composition is above 8 (claim 11 Colurciello et al.).  Specifically, with regards to the claimed a quaternary ammonium carbonate/quaternary ammonium bicarbonate,   Colurciello et al. teach that component (ii) of the disinfecting composition is a quaternary ammonium compound or a mixture of quaternary ammonium compounds.  Quaternary ammonium compounds, also known as "quats", typically comprise at least one quaternary ammonium cation with an appropriate anion.  Quats will generally have the general formula (9).

    PNG
    media_image3.png
    107
    342
    media_image3.png
    Greyscale

The groups R1, R2, R3 and R4 can vary within wide limits and examples of quaternary ammonium compounds that have anti-microbial properties will be well known to the person of ordinary skill in the art. Suitable substituents for the groups R1, R2, R3 and 
R4 may be selected from the group consisting of alkyl, substituted alkyl, alkenyl, substituted alkenyl, heterocyclyl, substituted heterocyclyl, cycloalkyl, substituted cycloalkyl, aryl, substituted aryl, alkylaryl, substituted alkylaryl, arylalkyl, substituted arylalkyl   A- is a monovalent anion or one equivalent of a polyvalent anion of an inorganic or organic acid.  Suitable anions A- are in principle all inorganic or organic anions, in particular halides, for example chloride or bromide, carbonates, bicarbonates, carboxylates, sulfonates, phosphates or a mixture thereof ([0038-0040]. Typically, Colurciello et al. teach that the quaternary ammonium compounds used in the invention are those having at least two of  R1, R2, R3 and R4 being methyl groups and two of R1, R2, R3 and R4 have 8 to about 18 carbon atoms ([0041]). Colurciello et al. teach that  component (iii) is a basic compound with is added to components (i) and (ii) to raise the pH of the composition to above 8.  Any suitable basic compound may be used; however, it has been discovered that alkanolamines are effective in raising the pH of the composition with adversely affecting the function of the 
quaternary ammonium compounds. Essentially any alkanolamine may be used, 
including mono, di and tri alkanolamines ([0043]).   Example  1 of Colurciello et al.  discloses saturating a wipe with a disinfectant solution comprising 0.344 wt.% of a combination of di-C8-10 alkyldimethyl ammonium chloride and benzyl C12-16 alkyl dimethyl ammonium chloride (i.e., a quaternary ammonium cation) (i.e., (13 wt.% + 8.5 wt.%) x 1.6 wt.% = 0.344 wt.%), 0.1 wt.% PHMB (i.e., a polybiguanide) (i.e., 0.50 wt.% x 20% = 0.1 wt.%), monoethanolamine (i.e., a pH builder), and ethanol (i.e., an organic solvent) and having a pH of about 11.6, wherein about 1 part by weight is combined with about 5 parts by weight of the disinfectant solution, and wherein the disinfectant solution is prepared by diluting a concentrate with water (Example 1; paragraph [0057]).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     The teachings of Herdt et al. Colurciello et al.  are directed to anti-microbial compositions comprising a quaternary ammonium compound  and  a biguanide.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Herdt et al. Colurciello et al.  to arrive at a cosmetic or hygiene product  comprising a carbonate/bicarbonate salt of a quaternary ammonium cation  and an alkalinity builder. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional anti-microbial compositions set forth prima facie obvious subject matter. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on June 10, 2022, with respect to the rejection of claims 1,3,5-8,10-13,14-18, 20 and 21 under 35 USC 103 as being obvious over  Herdt et al. (US PG Publication 20120148751 A1) in view of  Colurciello et al. (US 2015/0125502 A1) have been fully considered but they are not persuasive.   Applicant argues that  claims 1, 12, and 15 as now amended disclose "the first biocide comprising a quaternary amimonium carbonate/quaternary ammonium bicarbonate; wherein the quaternary ammonium carbonate is represented by: 

    PNG
    media_image1.png
    129
    262
    media_image1.png
    Greyscale

wherein the quaternary ammonium bicarbonate is represented by the following formula:


    PNG
    media_image2.png
    127
    266
    media_image2.png
    Greyscale

Applicant argues that the prior art references disclosed in the Office Action do not render obvious claims 1, 12, and 15 as now amended. However, the Examiner  is not persuaded   by Applicant’s arguments because   Colurciello et al. teach that component (ii) of the disinfecting composition is a quaternary ammonium compound or a mixture of quaternary ammonium compounds.  Quaternary ammonium compounds, also known as "quats", typically comprise at least one quaternary ammonium cation with an appropriate anion.  Quats will generally have the general formula (9).

    PNG
    media_image3.png
    107
    342
    media_image3.png
    Greyscale

Suitable substituents for the groups R1, R2, R3 and R4 may be selected from the group consisting of alkyl, substituted alkyl, alkenyl, substituted alkenyl, heterocyclyl, substituted heterocyclyl, cycloalkyl, substituted cycloalkyl, aryl, substituted aryl, alkylaryl, substituted alkylaryl, arylalkyl, substituted arylalkyl   A- is a monovalent anion or one equivalent of a polyvalent anion of an inorganic or organic acid.  Suitable anions A- are in principle all inorganic or organic anions, in particular halides, for example chloride or bromide, carbonates, bicarbonates, carboxylates, sulfonates, phosphates or a mixture thereof ([0038-0040].  Typically, Colurciello et al. teach that the quaternary ammonium compounds used in the invention are those having at least two of  R1, R2, R3 and R4 being methyl groups and two of R1, R2, R3 and R4 have 8 to about 18 carbon atoms ([0041]).
    Further, Applicant argues that the primary reference relied on in the Office Action, Herdt, does not disclose or suggest the use of a carbonate/bicarbonate salt of a quaternary ammonium cation. Instead, Applicant argues that Herdt teaches the use of halide salts, particularly chloride salts in the examples. Similarly, although Colurciello mentions carbonates and bicarbonates, Applicant argues that all of the examples in Colurciello are directed to the use of quaternary ammonium chloride blends. Thus, Applicant argues that neither Herdt nor Colurciello provide any evidence that a synergistic relationship exists between a carbonate/bicarbonate salt of a quaternary ammonium cation and a biguanide as shown by the results contained in the present application. In addition, Applicant argues that one skilled in the art having common sense at the time of the invention would not have thought to have utilized a carbonate/bicarbonate salt of a quaternary ammonium cation when viewing Herdt in combination with Colurciello. Instead, one skilled in the art would have almost undoubtedly selected a quaternary ammonium chloride as taught in both references.  However, the Examiner is not persuaded by Applicant’s arguments.   With regards to Applicant’s argument pertaining to synergy, the instant claims are not commensurate in scope with the specification examples.  Specifically, the examples disclose the use of dodecyl dimethyl ammonium cabrobante/bicarbonate as the first biocide and the use of polyhexmethylene biguanide and chlorhexidine gluconate as the second biocide.  In contrast, the instant claims broadly recite the use of a cabrobante/bicarbonate salt of a quaternary ammonium cation as the first biocide and a biguanide or salt thereof as the second biocide.  “ Objective evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356 (CCPA 1972).  Additionally, Herdt et al. teach  a method of disinfecting a surface comprising: Applying the  disinfectant solution to a surface cleaning, providing wet disinfection and applying a protective coating to the said surface the antimicrobial composition so that a film is formed on said surface that continues to reduce microbial contamination after general wear for an extended period of time wherein the film provides a 99% reduction of Pseudomonas aeruginosa and Staphylococcus aureus microorganisms. Lastly, Applicant has not provided a  true side-by-side comparison to the closest prior art.
With regards to Applicant’s argument that one skilled in the art having common sense at the time of the invention would not have thought to have utilized acarbonate/bicarbonate salt of a quaternary ammonium cation when viewing Herdt in combination with Colurciello. Instead, one skilled in the art would have almost undoubtedly selected a quaternary ammonium chloride as taught in both reference examples, according to MPEP 2123, “patents are revelant as prior art for all they contain":
2123 Rejection Over Prior Art's Broad Disclosure Instead of Preferred Embodiments [R-5]
I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also >Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component);< Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
>See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.<
II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant's argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


                                                   Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617